Title: To John Adams from John Quincy Adams, 25 November 1796
From: Adams, John Quincy
To: Adams, John



My Dear Sir.
The Hague November 25. 1796.

I received yesterday your favour of August 7. The first time I have had the pleasure of a letter from you since the same date. I have also to acknowledge an unusual interval since my last to you was written. I shall not plead in excuse that a very considerable American correspondence, which I find myself obliged to furnish altogether on my part, with few returns of any kind, and those few containing little more than acknowledgments of my letters having been received, becomes gradually more burthensome, and that I postpone insensibly from day to day the writing of those which can admit of postponement. However justly I might make this apology, I am sensible it would not be sufficient. Continual attention to many inattentive correspondents is possible;  it is therefore a duty; and of all my inofficial correspondents it is most inexcusable that I should have occasion for an apology to you. I shall endeavour to avoid the same fault in future.
The observations which you have suggested in a concern particularly personal and domestic to myself, are received with gratitude, and will be remembered with perseverance. I hope you will always have reason to be convinced that the accounts in my family will be correct, and my resolutions decisive. It is not yet ascertained whether I must wait, untill my own return to America, to make my final family arrangements, though I shall freely confess that if so, it will be much against my own inclination and intentions.
The inconveniences of a foreign mission, which have been mentioned in several of your late Letters, are certainly great. I was not insensible of them when I left my Country. There is another greater than all the rest of which I am equally sensible. It is that of losing the prospects of a profession, and of being displaced from one’s proper station in Society. A premature elevation renders a subsequent descent inevitable. All my prospects in America, are that I shall have the advantage of reflecting upon what I have been.—There is however one article of my Philosophy which I do not apprehend will soon abandon me. It is an indifference to the pursuits of Ambition and Fame, which even your solicitude for me does not altogether remove. I sought not the station which I now hold. I sought not my late errand to England, nor the new appointment to Portugal with which I have been honoured.—Did I ever even wish for them?—not for the English business I think you will readily believe—No—nor for either of the others—When this service shall be sufficiently discharged, I can retire perfectly contented to my books and to silent obscurity; but to the tedious drudgery of the bar, to an Office without Clients; or to invidious labour, and its wretched pittance of retribution, while my juniors during my absence will have not only gained upon me all my advancement, but left me far behind them, to tug again at the Oar, while they enjoy the favours of the gale and stream at once; I will not pretend that I shall readily acquiesce in such a course as that. The first and most strenuous of my endeavours will be to preserve my independence entire. Rather than surrender or impair that I shall submit to any thing, not dishonest or dishonourable: but that preserved, I shall indulge my own inclinations, and adopt a mode of life which will allow me leisure for my favourite pursuits, and literary studies.—Such is at present my hope. If I can return to leisure, I am determined that it shall not be to idleness. But the Americans have in Europe a sad reputation on the article of literature, and I shall purpose to render a service to my Country by devoting to it, the remainder of my life.
In one of your late Letters, you enquire whether in my peregrinations I can find nothing for the University at Cambridge or for the Academy. I do not mean to be forgetful of either, especially the former to which I am personally indebted for much valuable instruction.—Perhaps I might have been more in haste to offer a tribute of my regard and veneration to these Institutions but for a profound aversion in my mind against ambitious donations, and begging Presents. If you will answer for it, that in case I should find something for those Institutions, they will not consider it as a solicitation of their favours, and that they will not confer them upon me, I shall be the more ready to indulge my inclination of shewing the respect for them which I really feel.—You will perhaps think there is too much of pride in the composition of these scruples, but having before me your example of literary honours acquired not by the little artifices of courting notice, but by strong and substantial merits commanding it, I am more disposed to follow that example than depart from it for the sake of an academical degree or fellowship.
Before this Letter reaches you the elections for President and Vice-President will be completed, and it will doubtless decide as to your continuance in the Public Service. The President’s address to the People of the United States, of September 17, arrived here some time since; I imagine it will be translated and published in the Papers of the Country. There are perhaps some characters here who do not perfectly relish it: the observations upon the absurdity of having any favourite foreign Nation are applicable to other Countries, as well as to the United States. Their justice is pointedly felt here, and several persons have mentioned to me the address in terms of the highest satisfaction.—But the foreign Nation here is something more than a favourite, and it requires a degree of courage by no means to universal even to profess any sentiments of Independence.—Upon which subject you may judge from the following anecdote. Some days before the Constitution now before the National Assembly was reported by the Committee, I was witness to a Conversation which took place concerning it, between the french Minister Plenipotentiary whose name is Noël, and several Members of the Assembly and of the Diplomatic Committee; all declared themselves very anxious and curious to know what it would be. Noël at length said he had heard that it would not establish the principle of Unity, and indivisibility. That there would only be nine departments instead of nine Provinces. That in his opinion that would be a great and pernicious departure from the example which France had shewn them, in totally dissolving every principle of federalism; and for his part that he could not approve such an heterogeneous system. He was proceeding to give me further tokens of his dissatisfaction in the same tone, when a Member of the Assembly and Committee, one of the most noted and influential Men in the present Government, interrupts him with a smile. “”Diable! comme vous y alléz!”—Noël then checking himself says, “au reste,” what I say is only the opinion of the Citizen Noël, as to the Minister, to be sure he will find everything that you choose to do, excellent.—Remember it was only the Citizen Noël that was speaking and not the Minister.—“Sans doute”—replied the honest Dutchman “autrement vous sentez bien que je me tairois.”—The subject of conversation was then changed.—But afterwards, since the Constitution has been reported, the member who so candidly confessed that the voice of the french minister would silence him of course, found his tongue to declare that the Constitution is fundamentally bad, not fit even to be made a subject of deliberation, a monster, a federalism, just so far contrary to the rights of men and citizens as it varies from the glorious precedent of France.
The Constitution is not yet published, nor have the Assembly determined as yet whether they will debate it at all. This decision is to be made to morrow. I will write you more about it in the course of a few days. At present I can only say that it abandons in a great measure but without sacrificing entirely the federal principle. The Legislature is to be in two branches. The Executive in a council of State consisting of seven members. The council of State, to have a qualified negative upon the laws, adopted from our Constitution. In my next I shall also enter more largely upon the political state of European affairs in general. The campaign must soon close, and leave the parties nearly where they were when it began. There will be during the Winter much Negotiation, from which the only ground I have to think it possible that a general pacification will ensue, is that every body says it will not.
I remain your dutiful and affectionate Son
John Q. Adams.